The Chancellor :—The object of the writ of ne exeat is to obtain equitable bail, and may be applied for in any stage of the suit. The complainant intends to leave the state before the appeal can be determined. The defendant is not obliged to follow her to Florida to obtain satisfaction of the costs decreed. In Stewart v. Stewart, (1 Ball & Beatty, 73,) a ne exeat was granted against a-complainant who was about to leave the country before the decree for costs could be made effectual against him.
The ne exeat must be granted in this case unless the complainant gives security to abide the final decree.